Citation Nr: 1441691	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-22 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a service connection for a neck disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At the hearing and in July 2014, the Veteran submitted additional evidence.  In this regard, he also executed a waiver of agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the September 2013 supplemental statement of the case in June 2014.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's current right shoulder disorder, diagnosed as acromioclavicular joint arthropathy of the right shoulder, is related to service.

2.  Resolving all doubt in his favor, the Veteran's current neck disorder, diagnosed as mid-cervical facet arthropathy with foraminal stenosis at the third to fourth cervical vertebra level on the right, is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for acromioclavicular joint arthropathy of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for mid-cervical facet arthropathy with foraminal stenosis at the third to fourth cervical vertebra level on the right have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for acromioclavicular joint arthropathy of the right shoulder and mid-cervical facet arthropathy with foraminal stenosis at the third to fourth cervical vertebra level on the right constitutes a complete grant of the benefit decided herein, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran served on active duty from March 1970 to March 1973.  He claims that he injured his neck and right shoulder in 1972 when he was involved in a motorcycle accident.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records document medical care following a motorcycle accident in January 1972.  Treatment notes indicate that the Veteran injured his right shoulder.

Post-service records reflect treatment for neck and right shoulder complaints in November 2007.  In May 2009, the Veteran was provided with a VA examination.  He reported that the onset of his right shoulder condition was in January 1972 after a motorcycle accident.  He also stated that he injured his neck in such accident.  He reported that he had no problems over the years, but in 2007 he was diagnosed with having an old fracture.  The examiner diagnosed the Veteran with mild acromioclavicular joint arthropathy of the right shoulder.  She noted that the Veteran's separation physical in 1973 revealed normal upper extremities and that there was no documentation of a shoulder condition until November 2007.  The examiner opined that the right shoulder condition is not related to service because there was no documentation of shoulder complaints from 1972 until 2007.  

Regarding the Veteran's neck condition, the examiner diagnosed the Veteran with mild mid-cervical facet arthropathy with foraminal stenosis at the third to fourth cervical vertebra level on the right.  She noted that the Veteran's 1973 separation physical was normal and there was no documentation in service of neck complaints.  The examiner stated that the first post-service complaints of a neck problem were in June 2005.  She opined that the Veteran's neck condition is not related to service because there were no complaints of neck pain or a neck condition while he was in service and there was no post-service documentation of such complaints until 2005.

In July 2014, the Veteran submitted a letter from Dr. Y.S., his private physician.  Dr. Y.S. stated that the Veteran originally sustained injuries to the shoulder and neck from a motorcycle accident in 1972.  He stated:

In my medical opinion with a probability of at least 50:50, [the Veteran's] neck and right shoulder disorder had their onset resulting from [the] aforementioned motorcycle accident.  My rationale in reaching this opinion is based upon his history, no indication of injury preceding or subsequent and the notes from his military service and MRI and x-ray reports.

The Board has also considered the lay statements of record, to include those offered by the Veteran and his spouse at the June 2014 hearing before the undersigned Veterans Law Judge.  At such time, the Veteran reported that he injured his neck and his right shoulder in the 1972 motorcycle accident.  He stated that he first sought medical care for both his right shoulder and neck in 1974, but the treating physician is deceased and the records of such treatment are no longer available.  The Veteran and his spouse testified further that he had neck and right shoulder pain since the 1972 accident ,but that he would self-medicate with over-the-counter pain medication or ice packs.  

The Board notes that the Veteran's service treatment records do not reveal any complaints of neck pain.  However, such records reflect that the Veteran was involved in a motorcycle accident in 1972 and he has consistently reported that he injured both his right shoulder and neck.  The Veteran is competent to describe the circumstances of the events he experienced in service, and he and his spouse are competent to describe observable symptoms.  Furthermore, the Board finds credible the Veteran's statements that he injured both his right shoulder and neck during the documented motorcycle accident in 1972.  Additionally, the record reflects current diagnoses of right shoulder and neck disorders, i.e., acromioclavicular joint arthropathy of the right shoulder and mid-cervical facet arthropathy with foraminal stenosis at the third to fourth cervical vertebra level on the right, respectively, as determined by the May 2009 VA examiner.

In this case, there are conflicting medical opinions as to whether the Veteran's right shoulder and neck disorders are related to such in-service accident.  The May 2009 VA examiner opined that the Veteran's right shoulder and neck disorders were less likely as not due to service.  However, in his July 2014 private opinion, Dr. Y.S. opined that there was at least a 50/50 probability that the Veteran's right shoulder and neck disorders were due to service.  The Board finds that both opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Consequently, the Board finds that the evidence as to whether the Veteran's right shoulder and neck disorders, diagnosed as acromioclavicular joint arthropathy of the right shoulder and mid-cervical facet arthropathy with foraminal stenosis at the third to fourth cervical vertebra level on the right, are related to his military service to be in relative equipoise and, therefore, will resolve all doubt in his favor and find that service connection for such disorders is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for acromioclavicular joint arthropathy of the right shoulder is granted.

Service connection for mid-cervical facet arthropathy with foraminal stenosis at the third to fourth cervical vertebra level on the right is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he his bilateral hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, he claims that he was exposed to excessive noise from helicopters and gunfire during service.  See June 2014 Hearing Transcript, at 4.  The Board finds credible the Veteran's account of noise exposure during service.  Thus, the Board acknowledges that the Veteran was exposed to noise during his military service.

The Veteran's service treatment records (STRs) include audiograms from his enlistment and separation examinations.  The Veteran's STRs reflect that, upon enlistment in December 1969, his pure tone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
--
0
LEFT
15
10
15
--
20

Upon separation, in March 1973, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
--
20
LEFT
30
10
15
--
25

These tests show normal hearing for VA purposes; however, the threshold readings document an upward threshold shift in the right ear at the 500, 2000, and 4000 Hertz ranges, and in the left ear at the 500 and 4000 Hertz ranges.

The Veteran was provided with a VA examination in May 2009.  At such time, he reported military noise exposure from working as a fuel technician for three years and serving as a door gunner in Vietnam between 1970 and 1971.  He further stated that he had a titanium piece implanted in his left ear in 1994.  The Veteran reported experiencing tinnitus since his service in Vietnam.  The examiner found that the Veteran had hearing loss for VA purposes in both ears.  The examiner stated that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  She opined that the Veteran's current hearing loss and tinnitus are less likely as not caused by or a result of his military service.  Her rationale was that the Veteran's pre-induction and separation audiograms showed hearing within normal limits bilaterally.  She also stated that there was no evidence that the Veteran complained of tinnitus after his military service.  

The Board finds that the May 2009 VA opinion is inadequate as the examiner failed to provide an adequate rationale for her opinion.  The examiner primarily relied on the fact that the Veteran had normal hearing in service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the evidence of noise exposure and the upward threshold shift in the instant case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner in this instance failed to address the upward threshold shift documented in service.

In view of the foregoing, an addendum opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA audiologist who conducted the Veteran's May 2009 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the May 2009 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's lay statements regarding the onset and continuity of symptomatology, the examiner is requested to provide a medical opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his acknowledged in-service noise exposure.  The examiner also specifically comment upon significance, if any, of the threshold shift in the Veteran's hearing acuity from his December 1969 enlistment examination to his March 1973 separation examination.  

The opinion should be supported by a clear rationale and not be based solely on the lack of any evidence of hearing loss in the service treatment records.  Hensley, supra.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


